TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

TANNER REED,                                 )   Docket No. 2016-06-1894
         Employee,                           )
v.                                           )   State File No. 77139-2016
BARRY GARRISON,                              )
         Employer.                           )   Judge Joshua Davis Baker
                                             )

                          EXPEDITED HEARING ORDER

       This claim came before the Court on March 1, 2017, on the Request for Expedited
Hearing filed by Tanner Reed. The focus of this case is whether Mr. Reed is entitled to
medical and temporary disability benefits for injuries to his left index finger and thumb.
Barry Garrison opposes Mr. Reed’s claim for benefits, arguing his injury resulted from
the effects of Mr. Reed’s illegal drug usage. For the reasons set forth below, the Court
holds that Mr. Reed is likely to prevail at a hearing on the merits in proving his
entitlement to workers’ compensation benefits.

                                     Claim History

       Mr. Reed severed his left index finger and lacerated his left thumb on September
29, 2016, while sawing laminate for installation in a new-construction home in Portland,
Tennessee. At the Expedited Hearing, Mr. Garrison, a sole-proprietor, acknowledged
Mr. Reed was working for him that day. While he did not witness the accident, he heard
and saw Mr. Reed distraught and frantic, post-accident, and recalled that “part of his
finger; it was gone.” Andy Caldwell, a co-worker, said he retrieved Mr. Reed’s finger
from the area of the table-saw.

       After receiving preliminary emergent care at TriStar Portland Emergency Room,
Mr. Reed went by ambulance to Vanderbilt Medical Center for surgery. He declined pain
medication, fearing a relapse of his past drug addiction. Later that night, intense pain
compelled him to seek treatment at TriStar Greenview Regional Hospital in Kentucky,
where he resided. He testified he currently receives treatment from Dr. Reuben Bueno at
Vanderbilt Medical Center. Mr. Reed testified he has outstanding medical bills and was
out of work from the date of his accident until November 21, 2016; however, he did not
introduce medical records or bills into evidence at the Expedited Hearing to support his
claim for medical and temporary disability benefits.

       When asked during his testimony if he had workers’ compensation insurance at
the time of the accident, Mr. Garrison responded he had an exemption for himself, which
is what he “thought [he] was supposed to have.”

      Mr. Caldwell, who is Mr. Garrison’s brother-in-law, testified Mr. Reed did not
appear intoxicated or impaired the day of his accident.

                       Findings of Fact and Conclusions of Law

       The following general principles govern adjudication of this proceeding. Mr.
Reed has the burden of proving all essential elements of his workers’ compensation
claim. Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at
*6 (Aug. 18, 2015). Mr. Reed must present evidence from which this Court can
determine he is likely to prevail at a hearing on the merits. McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). The
Court finds he carried this burden.

       Mr. Reed credibly testified he severed his left finger with a table-saw while
working for Mr. Garrison. Two witnesses, Mr. Garrison and Mr. Caldwell, supported
Mr. Reed’s testimony. Both men said he was sawing laminate for Mr. Garrison and both
saw his severed finger immediately post-accident. Thus, the Court finds Mr. Reed is
likely to prevail at a hearing on the merits in proving he suffered an injury arising
primarily out of the course and scope of his employment.

       Mr. Garrison contends Mr. Reed’s claim is not compensable because of illegal
drug usage. While “no compensation shall be allowed for an injury or death due to the
employee’s intoxication or illegal drug usage,” the employer has the burden to prove
illegal drug use was a proximate cause of the accident and not just a remote or
contributing cause. Tenn. Code Ann. section 50-6-110(a)(3) and (b) (2016); Alford v.
Bruce Hardwood Floors, 1999 Tenn. LEXIS 283, at *8 (Tenn. Workers’ Comp. Panel
May 28, 1999). Mr. Caldwell provided the only testimony on the issue: he testified Mr.
Reed did not appear intoxicated or impaired on the day of his accident. Additionally,
there is no drug test showing that Mr. Reed was under the influence of drugs or alcohol.
Thus, the Court finds Mr. Garrison is unlikely to prevail with this defense at a hearing on
the merits.

       To receive temporary total disability benefits, Mr. Reed must prove: (1) total
disability from working as the result of a compensable injury; (2) a causal connection
between the injury and the inability to work; and (3) the duration of the period of
disability. James v. Landair Transp., Inc., 2015 TN Wrk. Comp. App. Bd. LEXIS 28, at

                                            2
*16 (Aug. 26, 2015). While his injury is obvious and Mr. Reed testified he could not
work for two weeks after the date of injury, he failed to submit any medical proof
showing that a doctor took him off work completely. Accordingly, the Court holds he is
unlikely to prevail at a hearing on the merits in proving entitlement to temporary total
disability benefits. The Court notes, however, that this holding does not prevent Mr.
Reed from submitting medical proof of his inability to work and filing a new request for
expedited hearing seeking those benefits.

       Lastly, the Court feels compelled to address Mr. Reed’s qualification for benefits
under the Uninsured Employers Fund Benefit Provision Act. See Tenn. Code Ann. 50-6-
801 et seq. (2016). This Act provides a limited benefit to employees injured while
working in the course and scope of employment for an employer who failed to carry
workers’ compensation insurance. The Court holds Mr. Reed does not qualify for these
benefits.

       Mr. Garrison testified he did not have workers’ compensation insurance at the
time of Mr. Reed’s injury. Although he is on the Workers’ Compensation Exemption
Registry, that does not exempt him from providing workers’ compensation insurance for
his employees. Id. at §50-6-902(d). Mr. Reed was Mr. Garrison’s employee. However,
although Mr. Reed suffered an injury while working for an employer without workers’
compensation insurance, the Court finds Mr. Reed is not eligible for benefits from the
Bureau’s Uninsured Employers Fund because Mr. Reed testified he was living in
Kentucky when injured. Under the Act, only Tennessee residents are eligible for
benefits. See id. at § 50-6-801(d)(1)-(5).

      IT IS, THEREFORE, ORDERED as follows:

   1. Medical care for Mr. Reed’s injuries, including services already received, shall be
      paid by Mr. Garrison. Dr. Reuben Bueno shall be Mr. Reed’s authorized treating
      physician. Medical bills for Mr. Reed’s past and ongoing care shall be furnished
      to Mr. Garrison’s counsel by Mr. Reed or his medical providers.

   2. This matter is set for a Scheduling Hearing on April 17, 2017, at 10:00 a.m.
      (CDT). This hearing will take place via telephone. The parties must dial 615-741-
      2113 or 855-874-0474 toll-free to participate in the hearing.

   3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2016). The Employer must submit confirmation of compliance with this Order to
      the Bureau by email to wccompliance.program@tn.gov no later than the seventh
      business day after entry of this Order. Failure to submit the necessary


                                           3
     confirmation within the period of compliance may result in a penalty assessment
     for non-compliance.

  4. For questions regarding compliance, please contact the Workers’ Compensation
     Compliance Unit via email at wccompliance.program@tn.gov or by calling (615)
     253-1471.

ENTERED THIS THE 14TH DAY OF MARCH, 2017


                                     ____________________________________
                                     Judge Joshua Davis Baker
                                     Court of Workers’ Compensation Claims




                                        4
                                       APPENDIX

Exhibits:

   1. Mr. Reed’s affidavit

Technical Record:

   1.   Petition for Benefit Determination
   2.   Dispute Certification Notice
   3.   Request for Expedited Hearing
   4.   Mr. Garrison’s Objection to the Dispute Certification Notice
   5.   List of Additional Disputed Issues




                                             5
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent to the
following recipients by the following methods of service on this the _____the
                                                                      14th    day of
March, 2017.


Name                  Certified   Via    Via   Addresses
                      Mail        Fax    Email

Tanner Reed                                  X   Tannerreed9428@gmail.com
Thomas Jay Martin,                           X   thomas@thomasmartinjr.net
Jr., Attorney




_______________________________________
Penny Shrum, Court Clerk
Wc.courtclerk@tn.gov




                                         6